      Case 9:20-bk-10554-DS                       Doc 415-1 Filed 10/23/20 Entered 10/23/20 09:47:06                                            Desc
                                                    Proposed Order Page 1 of 1

 Attorney or Party Name, Address, Telephone & FAX                              FOR COURT USE ONLY
 Nos., State Bar No. & Email Address

 Chelsea Mikula (SBN 289330)
 TUCKER ELLIS LLP
 950 Main Avenue, Suite 1100
 Cleveland, OH 44113
 Tel: (216) 592-5000
 Fax: (216) 592-5009
 Email: chelsea.mikula@tuckerellis.com

 Brian J. Jackiw (pro hac vice pending)
 Tucker Ellis LLP
 233 South Wacker Drive, Suite 6950
 Chicago, IL 60606
 Tel: (312) 624-6300
 Fax: (312) 624-6309
 Email: brian.jackiw@tuckerellis.com

    Attorneys for: Prudent Fiduciary Services. LLC and
 Miguel Paredes

                                             UNITED STATES BANKRUPTCY COURT
                                       CENTRAL DISTRICT OF CALIFORNIA - Northern DIVISION

 In re:                                                                        CASE NO.: 9:20-bk-10554-DS
                                                                               CHAPTER: 11
 Community Provider of Enrichment Services, Inc., d/b/a
 CPES Inc., et al.,                                                            ADVERSARY NO.:

                                                                Debtor(s)

                                                                                      ORDER ON APPLICATION OF
                                                                                 NON-RESIDENT ATTORNEY TO APPEAR IN
                                                                                    A SPECIFIC CASE [LBR 2090-1(b)]
                                                                Plaintiff(s)
                                      vs.



                                                                                         [No hearing required per LBR 2090-1(b)(6)]

                                                            Defendant(s)

The court, having reviewed the Application of the non-resident attorney to appear in a specific case under LBR 2090-1(b),
and good cause appearing, orders as follows:

    The Application is granted and the following person may appear as requested in the above-entitled case (specify
    name of applicant): Brian J. Jackiw


    Permission to appear pro hac vice is effective upon payment of the requisite fee to the United States District Court for
    the Central District of California.
                                                           ###


            This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2016                                                                                                     F 2090-1.2.ORDER.NONRES.ATTY
017266\000002\4877319.1
